Citation Nr: 1505880	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  14-34 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a neck disability.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a neck disability, to include residuals of a cervical spine fracture.

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to November 1992. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2014, the Veteran and his mother testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The claims for service connection for neck and left knee disabilities were previously denied in a November 2005 rating decision, the Veteran did not appeal those determinations, and no new evidence pertinent to either claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.

2.  The additional evidence received since the final November 2005 rating decision relates to unestablished facts necessary to substantiate the claims.

3.  Residuals of a cervical spine fracture, including spondylosis, focal kyphosis and retrolisthesis, spinal canal stenosis, and degenerative disc disease, are the result of an in-service injury.  

4.  No left knee disability is related to any in-service injury, another service-connected disability, or service in any other way.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision denying service connection for a neck disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) (2014).

2.  The November 2005 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) (2014).

3.  The additional evidence presented since the November 2005 rating decision is new and material, and the claim for a neck disability, to include residuals of a cervical spine fracture, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The additional evidence presented since the November 2005 rating decision is new and material, and the claim for a left knee disability, to include as secondary to service-connected right knee disability, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria for service connection for residuals of cervical spine fracture, including spondylosis, focal kyphosis and retrolisthesis, spinal canal stenosis, and degenerative disc disease, have been met.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  The criteria for service connection for a left knee disability, to include as secondary to service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in December 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained, as well as a transcript of a January 2014 Decision Review Officer (DRO) hearing.  Also, the Veteran was provided a VA examination of his claimed left knee disability in August 2014.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the December 2014 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Thus, the VLJ sufficiently complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the Veteran's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

While in a September 2014 statement of the case, the RO denied the Veteran's service connection claims on the merits, it is nonetheless the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The RO most recently denied service connection for neck and left knee disabilities in a November 2005 rating decision.  Neither determination was appealed, and no new evidence pertinent to either claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of that decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

The bases of the prior final denials were the RO's findings that the evidence did not demonstrate that the Veteran's current back disability could be related to an in-service injury or event, or that his left knee disability was related to either service or his service-connected right knee disability.  Evidence obtained since the November 2005 rating decision includes March 1994 private treatment records reflecting that, on examination, the Veteran had an old fracture of the cervical spine, most likely due to an in-service motor vehicle accident (MVA).  It also contains a February 2014 VA treatment note reflecting that the Veteran had right knee injury and degenerative joint disease, and now was "also having left knee pain from overuse."  

Without addressing the merits of this evidence, the Board finds that this evidence addresses the issues of whether a current neck disability is related to an in-service injury, and whether a current left knee disability is related to a service-connected right knee disability.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claims. 

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claims for service connection for a neck disability, to include residuals of a cervical spine fracture, and a left knee disability, to include as secondary to service-connected right knee disability.  

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


A.  Neck disability

As reflected in his December 2014 testimony before the Board, the Veteran asserts that he has current neck disability as the result of a cervical spine fracture from an in-service MVA, which was not discovered until he had left service.  

The Veteran's service connection claim must be granted.

Service treatment records reflect that the Veteran was involved in a serious MVA in July 1988, which resulted in several hours of loss of consciousness, severe maxillofacial trauma including, fractured jaw and lacerated artery of the head, tracheotomy, and hospitalization until September.  The hospital records reflect that, following stabilization in the operating room, the Veteran was taken to the X-ray room, where he was given an emergency computed tomography (CT) scan of his head; there is no indication that at this time, or any subsequent time in service, X-rays or other diagnostic testing of the Veteran's cervical spine were performed.  Nonetheless, it was noted that, during his course of hospital treatment, the Veteran received physical therapy for "neck strain secondary to the automobile accident and symptoms of decreased range of motion, stiffness, and pain," which was noted to have resolved over approximately one week of therapy.  Service treatment records reflect no further treatment for the neck.  

However, March 1994 private treatment records, dated less than two years after the Veteran's separation from service, reflect that the Veteran was treated for neck pain and stiffness after landing on his head in a softball accident.  He reported a history of cervical spine injury from an MVA with severe facial trauma in 1988.  CT scan revealed what appeared to be a fracture at C5 with obvious displacement of C5 over C6.  Magnetic resonance imaging (MRI) confirmed the treating physicians' suspicions that this was an old, healed fracture, and fluoroscopy testing further confirmed an old fracture with C5-C6 anterior placement.  It was noted that MRI revealed no disc herniation and no evidence of acute ligamentous or surrounding soft tissue injury, which suggested a current bony problem most likely secondary to the Veteran's old MVA, which had resulted in neck injury and pain.  

In May 2006, a VA neurologist assessed the Veteran with a cervical spine deformity, most likely secondary to his rollover accident in 1988.  In November 2007, the Veteran was noted to have had a history of MVA in July 1988 with cervical trauma, and a private MRI revealed severe spondylosis of the cervical spine, most noted at C5 and C7, which was sequelae from the prior cervical trauma, focal kyphosis and retrolisthesis of C6 as compared to C5-C7 resulting in spinal canal stenosis with mass effect on the spinal cord, underlying degenerative disc disease, and severe right C6-7 neural foraminal narrowing.  A November 2010 private treatment record notes the Veteran's past neck injury in a 1988 MVA, and the impression was compression C6, appearing likely old; advanced spondylosis; muscle spasm in the lower cervical region; and degenerative disc disease of C5 through C7.

The Board notes the November 2014 opinion of a VA examiner that it was not likely that the Veteran's current neck disorders were related to in-service injury.  The examiner reasoned that the service treatment records were silent as to a significant neck injury, that, due to the 1988 MVA, there were no significant lasting accommodations, and that at discharge the neck was not listed as a problem.  He determined that, accordingly, the neck was now due to a combination of osteoarthritis, degenerative disc disease, and degenerative joint disease due to genetics, aging, or non-service causations.  However, the examiner did not address whatsoever the March 1994 treatment records reflecting an old C5 fracture with C5 over C6 displacement, which the treating physicians at that time related to the Veteran's in-service MVA, or the subsequent treatment records relating the Veteran's cervical spine problems to his in-service cervical spine fracture.  In light of the examiner's lack of discussion or recognition of this significant evidence, the Board finds his opinion to be of very limited probative value in this case.  

Thus, considering all of the medical evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran suffered a cervical spine fracture as the result of his July 1988 in-service MVA, and whether such fracture resulted in residuals including spondylosis, focal kyphosis and retrolisthesis, spinal canal stenosis, and degenerative disc disease.  Resolving reasonable doubt in the Veteran's favor, the Board finds that residuals of a cervical spine fracture, including spondylosis, focal kyphosis and retrolisthesis, spinal canal stenosis, and degenerative disc disease, are the result of in-service injury.  Accordingly, service connection for residuals of a cervical spine fracture, including spondylosis, focal kyphosis and retrolisthesis, spinal canal stenosis, and degenerative disc disease, must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

B.   Left knee disability

As reflected in his November 2010 claim and August 2011 notice of disagreement, the Veteran asserts that his left knee disability is the result of service-connected right knee disability; the Veteran is service connected for right knee fracture residuals, status post anterior cruciate ligament (ACL) reconstruction with degenerative joint disease, and is separately rated for right knee instability.  During his January 2014 DRO hearing, the Veteran testified that he first started noticing problems with the left knee roughly one year after he had surgery on his right, with pain and cramping.  During his December 2014 Board hearing, the Veteran testified that, due to the weakening of his right knee from his ACL injury and degenerative arthritis, he had to carry a disproportionate amount of body weight on his left knee.  Also, in his September 2014 substantive appeal, the Veteran's representative asserted that the Veteran injured his left knee in the in-service July 1988 MVA, as well in an April 1988 accident whereby the Veteran fell from a four-story window.

The record reflects current diagnoses of left knee traumatic arthrosis and instability, post ACL repair.  However, the Veteran's service connection claim must be denied.  

Initially, the record does not reflect any in-service injury to which a current disability can be directly linked.  Service treatment records, while reflecting injuries following an April 1988 four-story fall and the July 1988 MVA, reflect no injuries, treatment, or findings pertinent to the left knee.  Service treatment records specifically reflect treatment for the right knee following his April 1988 fall, with a diagnosis of avulsion fracture and avulsion of a deep portion of the medial collateral ligament, and treatment for related right knee pain and problems thereafter.  A September 1991 report of medical history reflects a reported history of the Veteran's right knee injury following his fall, but no mention of any left knee injury or problems.  Rather, there is no indication in the record of any left knee disorder or problems until the 2000s.  In this regard, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic disabilities are not applicable.  

Also, the weight of the evidence is against a finding that the Veteran's left knee disability was caused or aggravated by any right knee disability.

The most probative evidence on the question of any relationship between the two is an August 2014 VA examination report.  The examiner noted the Veteran's assertion that his left knee problems were due to his service-connected right knee disability, as the right knee was operated on due to his service-connected condition, and that he therefore incurred stress to the left knee, as well as ACL surgery and scopings of the left.  The examiner noted that the record showed that the Veteran received ACL surgery in 2002 due to a sports injury and not from the right knee, and that the Veteran's right knee had last been operated on in 1998. 

After reviewing the claims file and interviewing the Veteran, the examiner opined that the Veteran's left knee condition was not in part or wholly due to his service-connected right knee disability.  The examiner explained that the Veteran's reconstructed right knee was not perfect, and that he had had traumatic arthrosis, but that he was still healthy enough to be able to participate in sports, and that the left knee problems were directly related to an injury that required an ACL reconstruction and had progressed on to arthritis.  The examiner stated that, although some might use lay reasoning to connect the left knee to the right knee disability, the examiner's experience, the pertinent literature, and the chronology of this particular case all indicated that the left knee was caused by trauma not related to the right, did not degenerate before the 2002 traumatic injury, and, since 2002, had had surgery, degeneration, and arthritis not in part or in whole related to the Veteran's right knee disability.  

The Board finds this report and the opinions therein to be persuasive in this case.  The VA examiner was a physician who reviewed the record and cited to it, referenced relevant medical principles, directly addressed the Veteran's lay assertions of nexus, and provided a clear and persuasive rationale for his opinion.  Furthermore, the bases of the examiner's opinion is consistent with the evidence of record, which does not reflect any left knee disorder or problems until a football-related left ACL tear in the early 2000s.  Also, in September 2005, a VA examining physician, after reviewing the record, also commented that "[c]linical experience would say his current complaints are related to his previous injury that occurred on the left while playing football again."  

The Board notes a February 2014 VA treatment note reflecting that the Veteran had right knee injury and degenerative joint disease, and now was "also having left knee pain from overuse."  However, while making this notation, the examining physician made no further assessment as to whether the Veteran's service-connected right knee disability had in fact caused or aggravated any diagnosed left knee disorder.  Moreover, this statement, in the list of current and past medical problems, appears to be mere recitation of the Veteran's own reported history regarding the condition of his left knee.  Thus, the Board finds this note to be of very little probative value, and to be heavily outweighed by the August 2014 VA examination report.  See LeShore v. Brown, 8 Vet. App. 406 (1996).

There is no further medical opinion or other such competent and probative evidence relating the Veteran's left knee disability to his right knee disability, and neither the Veteran nor his representative have identified any.  In this regard, the Veteran, himself, is not competent to make the medical determination as to whether his right knee disability has caused or aggravated any left knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, to the extent that the Veteran could be considered at all competent to make any such determination, the Board would find it to be heavily outweighed by the August 2014 VA examiner's opinion, which the Board finds highly probative for the reasons discussed above.

Therefore, the evidence weighs against a finding that any left knee disability is related to in-service injury, another service-connected disability, or service in any other way.  Accordingly, service connection for a left knee disability, to include as secondary to service-connected right knee disability, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a neck disability, to include residuals of a cervical spine fracture, is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability, is reopened and, to that extent only, the appeal is granted.

Service connection for residuals of cervical spine fracture, including spondylosis, focal kyphosis and retrolisthesis, spinal canal stenosis, and degenerative disc disease, is granted.

Service connection for a left knee disability, to include as secondary to service-connected right knee disability, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


